IN THE COURT OF APPEALS OF TENNESSEE

                                  AT KNOXVILLE                   FILED
                                                                      June 26, 1998

CITY OF KNOXVILLE,                         )                   Cecil Crowson, Jr.
                                               C/A NO. 03A01-9801-CV-00038
                                                                 Appellate C ourt Clerk
                                           )
       Plaintiff-Appellee,                 )   KNOX CIRCU IT
                                           )
v.                                         )   HON. HAROLD WIMBERLY,
                                           )   JUDGE
GARUIN LEOTTO CURRIER,                     )
                                           )   REVERSED AND
       Defend ant-App ellant.              )   REMANDED


GEORGE T. UNDERW OOD, JR., Knoxville, for Plaintiff-Appellee.

RONA LD L. G RIMM and ROB ERT B . FROST , AMBR OSE, W ILSON , GRIMM &
DUR AND , Knoxv ille, for Defe ndant-A ppellant.




                                     O P I N IO N


                                                         Franks, J.




              The City of Kno xville charged defen dant with violating the C ity’s

ordinance Section 16 .188, i.e., defen dant sold a p awned television w hich was not held

for ninety days before sale as required by the ordinance.

              Defendant defended on the ground that the ordinance was in conflict

with the State law on the subject matter, but the Trial Judge found the ordinance to be

valid. Defendant has appealed.

              Defendant insists that the ordinance is in conflict with Tennessee Code

Annotated §45-6-204, which provides that a pawnbroker licensed in Tennessee has the

power to:

              purchase tangible personal property under a buy-sell agreement from
              individuals as a pawn or a pawn transaction, on the condition that it may
              be redeemed or repurchased by the seller at a fixed price within a fixed
              time not to be less than sixty (60) days.
In contrast, the City ordinance provides:

               A paw nbroker is re quired to ho ld at the place of busine ss a property
               taken on p awn, dep osit or pledg e, for a perio d of not less than ninety
               (90) days before offering the property for sale or disposing of the
               property by trade, transfer, shipment or otherwise. After the lawful time
               of ninety (90) days has expired and the articles are placed in stock or
               offered for sale, such articles shall be reported to the police department
               by their given number, and when any article is redeeme d by its owner,
               the number of the article redeemed shall be reported to the police
               departme nt.

               The plain tiff argues, a nd we a gree, that w here the G eneral As sembly

does not completely pre-empt the field of regulation, the municipal regulation of the

schem e whic h does not adv ersely aff ect the S tate sche me, is va lid. Capital News Co.

Inc., v. Metro politan G overnm ent of Nas hville and D avidson C ounty, 562 S.W.2d
430-434 (Tenn. 1978). It is contended that since the State statute expresses minimum

standards, i.e, “not less than” extending the time frame by the municipal ordinance

does not conflict with the State statute.

               Appellan t insists, howe ver, the cod e sections an d the ordina nce are in

conflict, and points to Tennessee Code Annotated §45-6-211, which after stating that

a “pa wnb roke r sha ll reta in in his p osse ssion the pled ged goods fo r thirty (30) days

after the maturity date of the pawn transaction” provides that if the pledger does not

redeem the pledged goods within thirty days after the maturity date, a “pawnbroker

shall acquire an absolu te title to the pledg ed good s,” and “. . . shall h ave the au thority

to sell or dispose of the unredeemed pledged goods as his own, and he may, if he

decides, sell th e unredee med pled ged goo ds.” Also, T .C.A. §45 -6-211(b) s ets forth

thirty day after the maturity date, as the exact time when the pawnbroker acquires

absolute title to th e pledged goods. M oreover, T .C.A. §45 -6-211(d)( I) requires tha t a

notice that the goods are subject to resale thirty days after the maturity date “shall” be

printed on all pa wn or buy-sell tic kets, an d speci fies the exact w ording of suc h notice .

After the statutorily stated maturity date, T.C.A. §45-6-211 gives a pledger an


                                               2
additional thirty days after the maturity of the pawn transaction in which to redeem the

pledged goods, and vests title in the pawnbroker if the goods are not redeemed in the

statutorily prescribed period.

               The fore going statuto ry scheme w as established by Chapter 7 24, Public

Acts of 1988, which was described as Tennessee Pawnbrokers Act of 1988. The

General A ssembly revise d the Act in 1995 in C hapter 186 , Public Ac ts 1995. Th is

statutory scheme is a broad and detailed regulation of pawnbrokers in Tennessee.

               Munic ipal ordinan ces in conf lict and repu gnant to a S tate Law of state

wide a pplicatio n, are un iversally h eld to be invalid. Southern Railway Co. V. Th e City

of Knoxv ille, 442 S.W .2d 619 (T enn. 1968 ). A test wh ich has bee n widely use d in

determinin g wheth er the provis ions of a m unicipal ord inance co nflict with a s tatute

governin g the same subject, is wh ether the ord inance pro hibits an act w hich the statu te

permits, or permits an act which the statute forbids. 56 Am.Jur.2d Municipal

Corporations, etc., §374 at p.408. Generally, an ordinance may enlarge upon the

provisions o f a statute by req uiring mor e than the sta tute requires, u nless the statu te

limits the require ment in all cases to its ow n presc ription, Id. at 409. In the case

before us, the ordinance enlargement of time runs counter to the provisions of the

statute. The statute vests owne rship in the pawnb roker after the prescribed statutory

time in all case s, and man dates that the th irty day waiting per iod shall be p rinted on all

pawn tickets. The e nlargement of time in th e ordinance conf licts with the statutory

rights of pa wnbrok ers establishe d in the statute , and we c onclude th at the ordina nce in

question runs counter to what the legislature has expressly licensed and authorized.

               We reve rse the hold ing of the T rial Judge an d find that th e ordinanc e is

in conflict with the State statutory scheme set forth in the Tennessee Pawnbrokers Act

and is in valid. Southern Railway Co.

               The cause is remanded to the Trial Court for entry of judgment


                                               3
consistent with this opinion, and the cost of the appeal is assessed to the appellee.




                                           __________________________
                                           Herschel P. Franks, J.


CONCUR:




___________________________
Charles D. Susano, Jr., J.




___________________________
William H. Inman, Sr.J.




                                            4